Advisory Action
Note from 3:
	Applicant has proposed amendments to claims 1, 15, 18, and 26. Proposed amendments to claims 1, 18 and 26 include “the latching strap…configured to provide access to…; a pocket formed on the front wall of the container, wherein the pocket has a width substantially equal to the front wall of the container…wherein the carrying case is configured to enable while carrying the housing of the WCD: (i) removal of one or more batteries of the housing of the WCD: or (i1) disconnection of a cable from the housing of the WCD without removing the housing of the WCD from the carrying case: or (iii) both (1) and (ii)”. The proposed amendment to claim 15 includes “wherein the opening of the container is configured to expose a communication screen”. These amendments (specifically the limitation in the independent claims that recites “wherein the pocket has a width substantially equal to the front wall of the container”) alter the scope of the claims. Therefore, further search and consideration is required.
Note from 12:
	Applicant has proposed claim amendments that alter the scope of the claim. Therefore, further search and consideration is required. 
	Applicant’s arguments pertain to the proposed new amendments of the independent claims. Further search and consideration are required for these limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792